DETAILED ACTION
The following is a Notice of Allowance in response to the Examiner’s Amendment per telephonic interviews with Anthony Iannitelli (Reg. No. 55,291) on 26 March 2021, 12 April 2021 and 14 April 2021.  Claims 1, 9, 10 and 16 have been amended.  Claim 5 has been cancelled.  Claim 8 was previously cancelled.  Claim 17 is newly added.  Claims 1-4, 6, 7 and 9-17 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in interviews with Anthony Iannitelli (Reg. No. 55,291) on 12 April 2021 and 14 April 2021.

The application has been amended as follows: 


Claims
1.  (Currently Amended)  A valve assembly for controlling a fluid flow to an appliance, the valve assembly comprising:
a valve body having an inlet port and an outlet port with a fluid path extending between the inlet port and the outlet port;
a valve member in the fluid path, the valve member displaceable between a closed position blocking the fluid path and an open position;
a sensor for sensing a parameter related to a fluid flow through the fluid path;
an actuator coupled to the valve member; and

a controller is configured to:
read a signal from the sensor;
process the signal to calculate a rate of fluid flow;
compare the rate of fluid flow to a predetermined threshold value associated with zero flow rate through the fluid path; and
if the rate of fluid flow is less than or equal to the predetermined threshold value, calculate a position of the valve member directly from a set point value and a default flow rate indicative of nominal flow through the fluid path using an inverse of an opening curve, produce a control signal from the calculated position, and communicate the control signal to the actuator, wherein the controller activates the actuator to control the position of the valve member based on the control signal.


9.  (Currently Amended)  The valve assembly according to claim 17 [[1]], wherein if the rate of fluid flow is above the predetermined threshold value, the controller further calculates the 



10.  (Currently Amended)  The valve assembly according to claim 17 [[1]], wherein if the rate of fluid flow is above the predetermined threshold value, the controller further calculates 
calculates the position of the valve member directly from the calculated ratio and a [[the]] previous position of the valve member.

16. (Currently Amended) A valve assembly for controlling a fluid flow to an appliance, the valve assembly comprising:
a valve body having an inlet port and an outlet port with a fluid path extending between the inlet port and the outlet port;
a valve member in the fluid path, the valve member displaceable between a closed position blocking the fluid path and an open position;
sensing a parameter related to a fluid flow rate through the fluid
path;
an actuator coupled to the valve member; and

a controller is configured to: 
read a signal from the sensor; 
process the signal to calculate the fluid flow rate;
compare the fluid flow rate to a predetermined threshold value associated with zero flow rate through the fluid path; and
if the fluid flow rate is less than or equal to the predetermined threshold value, calculate a position of the valve member directly by applying an inverse of an opening curve to a set point value divided by a default fluid flow rate indicative of nominal flow through the fluid path, wherein the opening curve maps valve positions to values of fluid flow rates, 
produce a control signal from the calculated position, and 
communicate the control signal to the actuator, wherein the controller activates the actuator to control the position of the valve member based on the control signal.

17.  (Newly Added)  The valve assembly according to claim 1, wherein if the rate of fluid flow is above the predetermined threshold value, the controller is configured to:

produce a control signal corresponding to the calculated position; and
communicate the control signal to the actuator, wherein the controller activates the actuator to control the position of the valve member based on the control signal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Numerous U.S. Patent Publications; e.g. U.S. Patent Publication No. 2009/0125154 A1 discloses controlling a flow control valve, comprising measuring a flow at a suitable point of a flow process and calculating a pressure drop across the flow control valve by means of a Cv curve of the flow control valve, a measured valve opening αm, and measured flow (Qm); U.S. Patent Publication No. 2018/0238577 A1 discloses an integrated valve and actuator HVAC device with wireless communications and control capabilities; and U.S. Patent Publication No. 2020/0011721 A1 discloses a controller unit is configured to monitor a flow rate using a flow sensor, to verify if the flow rate exceeds a maximum flow rate limit or does not exceed a minimum flow rate limit and if the maximum and minimum limits are exceeded adjust a valve position to change a maximum flow rate. 
 
However, none of the prior art of record, alone or in combination, expressly teach or fairly suggest the combination of the specifics of a valve assembly for controlling a fluid flow based on a comparison of a calculated rate of flow to a predetermined threshold value associated with zero flow rate through a fluid path, wherein if the rate of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to system and methods comprising of mass flow controllers.

U.S. Patent Publication No. 2005/0223813 A1 discloses a method and system for compensating for pressure transients in a pressure environment of a flow path and mass flow controller.

U.S. Patent Publication No. 2016/0139609 A1 discloses systems and methods 
for managing and maintaining mass flow controllers.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.